UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4237


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ROBERT STEWART,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cr-00262-ELH-1)


Submitted:   October 14, 2014               Decided:   October 24, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Julie L.B. Johnson,
Appellate Attorney, Greenbelt, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Debra L. Dwyer, Assistant
United States Attorney, Raishay Lin, Student Law Clerk,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert    Stewart        appeals    the    180-month     armed    career

criminal sentence imposed by the district court pursuant to 18

U.S.C. § 924(e) (2012) following his guilty plea to possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1)     (2012).         On    appeal,    Stewart     contends    that      the

district court erred in imposing a statutory mandatory minimum

sentence because such sentences conflict with the mandate of 18

U.S.C. § 3553(a) (2012) to impose a sentence that is “sufficient

but not greater than necessary.”               Stewart also contends that the

court increased his statutory maximum sentence based on facts

that were not charged in the indictment or submitted to a jury,

in violation of the Fifth and Sixth Amendments.                         Finding no

error, we affirm.

            Stewart     first    contends       that   the   § 924(e)    mandatory

minimum conflicts with the sentencing mandate of § 3553(a).                        We

disagree.       Under     18    U.S.C.    §     3551(a)    (2012),    courts      must

sentence a defendant in accordance with § 3553(a) “[e]xcept as

otherwise specifically provided.”               18 U.S.C. § 3551(a).          “Thus,

the   general   sentencing       provisions       in   §   3553(a)   give    way    to

specific    mandatory      sentencing         provisions     elsewhere       in    the

criminal code.”       United States v. Carter, 696 F.3d 229, 232 (2d

Cir. 2012); see also United States v. Sutton, 625 F.3d 526, 529

(8th Cir. 2010).          Moreover, “[c]ourts have uniformly rejected

                                          2
the claim that § 3553(a)’s ‘no greater than necessary’ language

authorizes     a    district      court   to    sentence      below    the    statutory

minimum.”      United States v. Cirilo-Munoz, 582 F.3d 54, 55 (1st

Cir. 2009) (collecting cases); see United States v. Robinson,

404 F.3d 850, 862 (4th Cir. 2005) “([A] district court has no

discretion to impose a sentence outside of the statutory range

established by Congress for the offense of conviction.”).

              Second,      Stewart    contends      that      the     district     court

violated his Fifth and Sixth Amendment rights by increasing his

statutory      maximum       term    of     imprisonment         based       on     prior

convictions      that      were   neither   alleged      in    the    indictment     nor

submitted to a jury.              This claim is, however, foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 228–35 (1998).

See United States v. McDowell, 745 F.3d 115, 124 (4th Cir. 2014)

(stating    that     “Almendarez–Torres          remains   good      law”),    petition

for cert. filed,              U.S.L.W.           (U.S. June 16, 2014) (No. 13–

10640); United States v. Graham, 711 F.3d 445 (4th Cir.) (“[W]e

are   bound    by    Almendarez—Torres          unless   and    until    the      Supreme

Court says otherwise.”), cert. denied 134 S. Ct. 449 (2013).

              Accordingly, we affirm the district court’s judgment.

We    dispense      with   oral   argument      because    the      facts    and   legal

contentions      are    adequately    presented      in    the      materials      before

this Court and argument would not aid the decisional process.

                                                                               AFFIRMED

                                            3